PER CURIAM.
Appellant’s “Motion for Delayed Appeal” has been treated by the court as a re*804sponse to our order to show cause questioning the timeliness of the notice of appeal. Inasmuch as the response fails to demonstrate that the notice of appeal was timely filed, we dismiss the appeal for lack of jurisdiction. However, in light of the allegation that appellant timely made his desire for an appeal known to counsel and fault for the unexplained delay in filing of the notice of appeal cannot be attributed to appellant himself, this disposition is without prejudice to the filing of a properly sworn petition seeking belated appeal complying with the provisions of Florida Rule of Appellate Procedure 9.141(c).
VAN NORTWICK, LEWIS, and ROBERTS, JJ., concur.